Case 7:20-cv-00501-GEC-PMS Document 5 Filed 12/22/20 Page 1 of 5 Pageid#: 30




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

WAKEEL ABDUL-SABUR,                              )    CASE NO. 7:20CV00501
                                                 )
               Petitioner,                       )
v.                                               )    MEMORANDUM OPINION
                                                 )
UNITED STATES OF AMERICA,                        )    By: Hon. Glen E. Conrad
                                                 )    Senior United States District Judge
               Respondent.                       )

       Petitioner Wakeel Abdul-Sabur, a Virginia inmate proceeding pro se, filed this petition for

a writ of habeas corpus under 28 U.S.C. § 2241. Abdul-Sabur challenges his future confinement

under the sentence imposed by this court on May 31, 2000, Case No. 6:99CR30073, relying on

decisions in Chambers v. United States, 555 U.S. 122 (2009), and United States v. Wheeler, 886

F.3d 415 (4th Cir. 2018). Upon review of the record, the court concludes that the petition must be

summarily dismissed.

                                                 I.

       Abdul-Sabur is currently serving state prison sentences for convictions under Virginia law.

On March 8, 2000, Abdul-Sabur pleaded guilty in this court, pursuant to a written plea agreement,

to one count of mailing a threatening communication while incarcerated, in violation of 18 U.S.C.

§ 876. At the time of his federal sentencing hearing, Abdul-Sabur was serving five previously-

imposed state sentences: a seventeen-year sentence for robbery, use of a firearm, and possession

of a firearm by a convicted felon, imposed by the Circuit Court for the City of Roanoke on

February 3, 1999; a five-year sentence for credit card fraud and related charges; a six-year sentence

for grand larceny, imposed by the Circuit Court of Louisa County on February 17, 1999; a 25-year

sentence for credit card theft and forgery imposed by the Circuit Court of Albemarle County on

April 9, 1999; and two, two-year sentences for escape from custody and assault on a law
Case 7:20-cv-00501-GEC-PMS Document 5 Filed 12/22/20 Page 2 of 5 Pageid#: 31




enforcement agent, imposed by the Circuit Court of Amherst County on October 20, 1999. See

United States v. Abdul-Sabur, No. 6:99CR30073, Presentence Investigation Report (“PSR”) 11-

12, ECF No. 45. Abdul-Sabur also had prior convictions for other felony offenses, including

unlawful wounding and attempted escape in the Circuit Court of Chesterfield County. Id. at 9.

        The PSR assigned Abdul-Sabur 30 criminal history points, resulting in a criminal history

category of VI, and calculated his base offense level at 12, reduced by two points for acceptance

of responsibility, for an adjusted offense level of 10. However, based on findings that Abdul-

Sabur’s instant offense qualified as a crime of violence, as defined by United States Sentencing

Guidelines Manual (“USSG”) § 4B1.2(a), and that he had at least two prior felony convictions for

crimes of violence, the PSR found that he qualified as a career offender under USSG § 4B1.1. Id.

at 4-5, 13. As a result, the PSR calculated an adjusted offense level of 17, decreased by three

levels for acceptance of responsibility, for a total offense level of 14. Id. at 4-5. When combined

with a criminal history category of VI, the total offense level yielded a then-mandatory sentencing

guidelines range of 37 to 46 months in prison. Id. at 17.

        At sentencing, Abdul-Sabur objected to the career offender designation as inconsistent with

language in his plea agreement and moved to withdraw his guilty plea. 1 United States District

Judge Norman K. Moon, to whom the criminal case was assigned, overruled Abdul-Sabur’s

objections, denied his bid to withdraw the guilty plea, and sentenced him to 46 months in prison

to be served consecutive to any other sentence.

        Abdul-Sabur’s direct appeal and motion to vacate, set aside or correct his sentence pursuant

to 28 U.S.C. § 2255 were unsuccessful. In his § 2241 petition, he contends that he must be

resentenced, because the application of the career offender enhancement is now erroneous, based


        1
           The plea agreement reduced Abdul-Sabur’s sentence exposure from a maximum of ten years to a maximum
of five years in prison. Sabur, No. 6:99CR30073, PSR 17, ECF No. 45.

                                                      2
Case 7:20-cv-00501-GEC-PMS Document 5 Filed 12/22/20 Page 3 of 5 Pageid#: 32




on Chambers, 555 U.S. at 123 (failure to report for penal confinement is not a violent felony for

purposes of sentence enhancement under 18 U.S.C. § 924(e)) and related decisions.

                                                II.

        A prisoner must generally file a motion under § 2255 to collaterally attack the legality of

his detention under a federal conviction or sentence. 28 U.S.C. § 2255(a); Davis v. United States,

417 U.S. 333, 343 (1974). A district court cannot entertain a petition for a writ of habeas corpus

under § 2241 challenging the validity of an inmate’s detention under a federal court judgment

unless a motion pursuant to 28 U.S.C. § 2255 is “inadequate or ineffective to test the legality of

[that inmate’s] detention.” 28 U.S.C. § 2255(e) (“the savings clause”); United States v. Wheeler,

886 F.3d 415, 423 (4th Cir. 2018), cert. denied, 139 S. Ct. 1316 (2019) (holding that satisfaction

of the savings clause in § 2255(e) is “jurisdictional” and thus determines whether § 2241 petition

can be entertained at all).

        The United States Court of Appeals for the Fourth Circuit has determined that a § 2255

motion is inadequate and ineffective to test the legality of a sentence if the defendant can show

that:

         (1) at the time of sentencing, settled law of this circuit or the Supreme Court
        established the legality of the sentence; (2) subsequent to the prisoner’s direct
        appeal and first § 2255 motion, the aforementioned settled substantive law changed
        and was deemed to apply retroactively on collateral review; (3) the prisoner is
        unable to meet the gatekeeping provisions of § 2255(h)(2) for second or successive
        motions; and (4) due to this retroactive change, the sentence now presents an error
        sufficiently grave to be deemed a fundamental defect.

Wheeler, 886 F.3d at 429. To proceed with his Chambers claim under § 2241, Abdul-Sabur must

meet all four of these elements. He cannot do so.

        The Chambers case and other cases Abdul-Sabur cites addressed whether failure to report

for penal confinement, or a so-called walk away escape from such confinement, could be



                                                 3
Case 7:20-cv-00501-GEC-PMS Document 5 Filed 12/22/20 Page 4 of 5 Pageid#: 33




considered a violent felony for purposes of a sentence enhancement under the Armed Career

Criminal Act (“ACCA”), 18 U.S.C. § 924(e). The Chambers decision is not directly on point here,

because Abdul-Sabur is not challenging an enhancement under the ACCA. 2 More importantly,

however, Abdul-Sabur’s career offender status was not dependent on a prior conviction for

attempted escape. At sentencing, Abdul-Sabur affirmed that he had other prior convictions for

felony crimes of violence—robbery and malicious wounding. Sabur, No. 6:99CR30073, Sent. Tr.

4, 19, ECF No. 19. These prior offenses qualified, and continue to qualify, as predicates for a

career offender enhancement. See United States v. James, 718 F. App’x 201, 202 (4th Cir. 2018)

(prior conviction for unlawful wounding under Virginia law is a crime of violence under

§ 4B1.2(a)(1)); United States v. Parker, 716 F. App’x 190, 193 (4th Cir.), cert. denied, 138 S. Ct.

2638 (2018) (“Virginia robbery is a crime of violence under USSG § 4B1.2(a)’s enumerated

offenses clause”); see also United States v. Chapman, 866 F.3d 129, 134-35 (3d Cir. 2017) (holding

that 18 U.S.C. § 876 is a divisible statute and that a conviction under subsection (c) for mailing

communications with a threat to injure another “falls squarely within the career offender

enhancement’s definition of ‘crime of violence’”).

        For these reasons, Abdul-Sabur cannot show that his career offender sentence is

fundamentally defective, absent consideration of his escape conviction, in light of Chambers.

Accordingly, he is unable to satisfy the fourth element of the Wheeler test to invoke the savings

clause to challenge his sentence in a § 2241 petition. Therefore, his case must be summarily

dismissed without prejudice for lack of jurisdiction. An appropriate order will enter this day.




        2
           But see Lester v. Flournoy, 909 F.3d 708, 716 (4th Cir. 2018) (holding that a sentence was fundamentally
defective for purposes of Wheeler where an erroneous career offender designation raised the then-mandatory
sentencing range and allowing Chambers claim challenging career offender enhancement that relied on a walk away
escape conviction to be addressed on the merits under § 2241).

                                                        4
Case 7:20-cv-00501-GEC-PMS Document 5 Filed 12/22/20 Page 5 of 5 Pageid#: 34




        The clerk is directed to send copies of this memorandum opinion and accompanying order

to petitioner.

                     QG day of December, 2020.
        ENTER: This _____


                                                   _________________________________
                                                   Senior United States District Judge




                                              5
